Citation Nr: 0432525	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for iliopsoas bursitis 
of the right hip, currently rated 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from July 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased rating to 10 
percent for service-connected iliopsoas bursitis of the right 
hip.  This case was previously before the Board in April 
2001, and again in May 2003 when it was remanded for 
additional development to include the issue of entitlement to 
a total rating for unemployability due to service connected 
disability (TDIU).  The requested development has been 
completed.  In a February 2004 decision, the RO denied the 
veteran's claim for TDIU.  The veteran has perfected his 
appeal of this issue.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's iliopsoas bursitis of the right hip is not 
productive of limitation of flexion to 30 degrees or 
limitation of abduction with motion lost beyond 10 degrees; 
it is productive of pain on motion with minor functional 
limitation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
iliopsoas bursitis of the right hip are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5250-
5255 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
for bursitis of the right hip during service.  Iliopsoas 
bursitis of the right hip was noted on examination at 
separation.  Service connection was granted and a 
noncompensable evaluation assigned in a June 1967 rating 
decision.

In January 1998, the veteran filed a claim for an increased 
rating claiming that his hip condition was deteriorating.  VA 
outpatient treatment records showed treatment for pain in the 
right hip.  In May 1999, the RO increased the veteran's 
evaluation to 10 percent disabling.  

In a June 1999 statement, the veteran indicated that his hip 
disability was severe and forced him to quit his job of 30 
years as a truck driver.  He added that he was unable to 
work.

On VA examination in July 1999, the veteran complained of 
right hip pain worsening over the years.  The pain was 
specifically about the anterior groin with no radiation of 
pain past the knee. He reported that he had to use a crutch 
for the past year for ambulation.  Physical examination 
revealed flexion to 90 degrees, limited by pain, external 
rotation of 45 degrees and internal rotation of 20 to 30 
degrees, limited by pain.  He walked with an antalgic gait.  
There was no audible popping or snapping about the hip.  
There was no pain with extension.  X-ray examination 
demonstrated some mild superolateral sclerosis and joint 
space narrowing.  There was no evidence of femoral head 
collapse or evidence of osteonecrosis.

In an October 2000 private evaluation conducted by F. 
Rosillo, M.D., the veteran complained of right hip pain that 
was constant and of moderate intensity.  The pain radiated up 
to the back and down the leg.  He needed crutches to walk and 
walked stiff legged without it.  On physical evaluation the 
veteran had moderate tenderness in the right hip with marked 
restriction of range of motion.  Motor strength in the right 
leg was 2/5.  He walked with two crutches.  Dr. Rosillo 
stated that because of the condition of the right hip and 
being unable to walk without crutches he would have 
difficulty in walking by himself for more than a few steps.  
He would be unable to bend frequently, climb stairs, or lift 
any kind of weight.  X-ray examination in November 2000 
demonstrated mild degenerative changes.

Outpatient treatment records show that the veteran continued 
to complain of right hip pain.  In November 2001, he was 
taking Naproxen with slight help and was noted to be using a 
cane or crutches.  On physical evaluation, he indicated that 
he had good range of motion, walked without a limp and did 
not have a cane or crutches with him.  

On VA examination in August 2002, the veteran complained that 
the right hip pain caused him to limp secondary to his 
discomfort.  Pain in the right hip was aggravated by long 
periods of sitting.  He used crutches approximately two times 
a month to assist with walking.  He had a difficult time with 
taking the stairs with the right lower extremity secondary to 
pain at the hip region.  On physical evaluation, flexion was 
to 90 degrees, extension to 20 degrees. Abduction to 40 
degrees, external rotation to 35 degrees and internal 
rotation to 20 degrees.  The veteran had mild discomfort in 
the region of the hip with extremes of all ranges of motion.  
Resisted flexion of the hip reproduced pain over the medial 
anterior aspect of the hip and region of the iliopsoas.  He 
had mild tenderness to palpation of the iliopsoas insertion 
at the lesser trochanteric region of the proximal femur.  
There was no warmth or redness about the hip.  There was pain 
to palpation over the greater trochanteric side of the hip.  
X-ray examination demonstrated slight joint space narrowing 
with increased sclerosis of the superior aspect acetabulum.  
There was minimal lateral osteophyte formation in the 
superior aspect of the acetabulum.  There were no calcific 
densities along the course of the iliopsoas tendon consistent 
with calcific tendonitis of this region.  There was no 
evidence of subluxation or dislocation of the hips.  The 
assessment was chronic right hip pain consistent with history 
of iliopsoas bursitis tendonitis.

On VA examination in November 2003, the veteran complained of 
continued constant right hip pain worsening over time.  He 
reported use of crutches to assist with ambulation and 
walking approximately 85 percent of the time.  Physical 
evaluation revealed flexion to 45 degrees, extension to 10 
degrees, adduction to 15 degrees, abduction of 30 degrees, 
external rotation of 30 degrees and internal rotation of 10 
degrees.  He had pain at the extremes of all motion, and pain 
with passive range of motion about the hip.  There was no 
warmth or redness seen and he was noted to be neurologically 
intact in the right lower extremity.  He did use crutches to 
ambulate and was limping on the right side with crutch use.  
X-ray examination demonstrated mild degenerative changes with 
some periarticular osteophytes noted at the acetabulum and 
inferior head of the femur.  The assessment was right hip 
iliopsoas bursitis with worsening functional loss and 
constant right hip pain.

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  In an April 2002 letter, the veteran was notified 
of the information and evidence necessary to substantiate his 
claim for an increased rating for his iliopsoas bursitis of 
the right hip.  He was also informed of this information in 
the May 1999 rating decision, the April 2000 statement of the 
case (SOC), and a January 2003 supplemental statement of the 
case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This was accomplished 
in the April 2002 letter.  VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as he provided enough information about these records, 
VA would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claims, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable efforts to obtain all current records of 
treatment, both from VA and private records of treatment.  
Records were obtained from the Social Security Administration 
(SSA).  The veteran was also provided the opportunity to 
present argument and evidence in hearings before a hearing 
officer at the RO, and before a Veterans Law Judge, however 
he declined.  VA provided examinations in July 1999, August 
2002 and again in November 2003.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran filed his claim for service connection 
for an increased rating for his iliopsoas bursitis of the 
right hip in January 1998 and a rating decision was issued in 
May 1999.  Only after this initial rating action was 
promulgated did VA comply with the provisions of the VCAA and 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in January 2003.  
The Board therefore concludes that the failure to provide a 
pre-AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to an increased evaluation for iliopsoas bursitis 
of the right hip.  This appeal has been pending for over six 
years.  There would be no possible benefit to remanding the 
claim, or to otherwise conduct any other development without 
the veteran's cooperation.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Analysis

The veteran's right hip disorder is rated under Diagnostic 
Code 5019 for bursitis which is rated on limitation of motion 
of the affected part under Diagnostic Code 5003 as 
degenerative arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For VA purposes, normal hip 
flexion is from zero to 125 degrees.  Normal hip abduction is 
from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2003).  
A 10 percent rating is assigned for limitation of extension 
of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Where thigh flexion is limited to 45 degrees, a 
10 percent rating is assigned.  For flexion limited to 30 
degrees, a 20 percent rating is assigned.  For flexion 
limited to 20 degrees, a 30 percent rating is assigned.  The 
highest rating for limitation of flexion is where flexion is 
limited to 10 degrees which warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  The veteran may 
also be compensated under Diagnostic Code 5253 for impairment 
of the thigh.  Where there is limitation of rotation and the 
veteran cannot toe-out more than 15 degrees a 10 percent 
rating is assigned.  Where there is limitation of adduction 
such that the legs cannot be crossed, a 10 percent rating is 
assigned.  Finally, where there is limitation of abduction 
where motion is lost beyond 10 degrees, a 20 percent rating 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

In this case, the veteran is currently receiving a 10 percent 
evaluation.  A higher, or 20 percent evaluation is only 
possible where flexion is limited to 30 degrees or abduction 
of the thigh is lost beyond 10 degrees.  The medical evidence 
does not support a higher evaluation based on limitation of 
motion as flexion and abduction are consistently shown to 
exceed the limits required for a 20 percent evaluation.  The 
Board has considered other diagnostic codes under which the 
veteran's right hip disability might be rated; however, the 
medical evidence does not show any impairment of the femur, 
flail joint, or ankylosis of the hip.  38 C.F.R. § 4.71a, 
Diagnostic Codes, 5250, 5254, 5255.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the recent VA 
examination failed to demonstrate increased functional 
impairment due to the presence of pain, weakness, 
fatigability or incoordination in the veteran's right hip.  
In the August 2002 VA examination, the veteran was noted to 
have "mild discomfort" with extremes of ranges of motion.  
Palpation of the iliopsoas insertion was noted to produce 
"mild tenderness".  There was no redness or warmth about 
the hip.  On the November 2003 VA examination, pain was noted 
at the extremes of all ranges of motion, although the veteran 
was noted to complain also of pain with passive range of 
motion about the hip.  However, there was no warmth or 
redness seen.  The assessment was worsening functional loss 
and constant right hip pain.  The Board has considered the 
veteran's complaints of pain; however, pain is demonstrably 
shown only at the extremes of ranges of motion on active 
range of motion in the most recent examination, and was not 
accompanied by warmth or redness.  He is adequately 
compensated for his functional limitation from his pain, 
described as "mild" by the VA examiner at the 10 percent 
level of disability.  Therefore, a higher rating is not 
warranted under these provisions.  The Board concludes, 
therefore, that the medical findings on examination are of 
greater probative value than the veteran's statements 
concerning the severity of his right hip bursitis.

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  

ORDER

An increased rating for iliopsoas bursitis of the right hip 
is denied.


REMAND

The veteran is diagnosed with diabetes mellitus.  In a 
January 2001 claim for disability with the Social Security 
Administration (SSA), he listed his disabling conditions as 
"Vietnam injury of [the] right hip" along with diabetes.  
Service connection may be granted on a presumptive basis for 
veteran's who had service in Vietnam, and are therefore 
presumed exposed to Agent Orange.  38 C.F.R. § 3.307, 3.309 
(2003).  The Board infers a possible claim by the veteran for 
service connection on this basis.  The issue of service 
connection for diabetes mellitus secondary to exposure to 
Agent Orange in service is inextricably intertwined with the 
claim for TDIU as a favorable outcome on this issue would 
impact the decision as to his employability.  

Accordingly, this case is REMANDED for the following action:

The RO should contact the veteran and ask 
whether he had service in Vietnam and if 
so, whether he would like to file a claim 
for service connection for diabetes 
mellitus secondary to exposure to Agent 
Orange in service.  If so, the RO should 
then develop the claim for service 
connection for diabetes mellitus 
secondary to Agent Orange exposure in 
service, to include verification of his 
service in Vietnam, and readjudicate the 
issue of TDIU accordingly as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



